Citation Nr: 1745107	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  12-05 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1959 to June 1962.  He died in May 2009.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied, in pertinent part, the Appellant's claim of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151.  This decision was issued to the Appellant and her service representative in November 2009.  She disagreed with this decision in March 2010.  She perfected a timely appeal in March 2012.  A videoconference Board hearing was held in June 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record in Virtual VA (VVA).

In April and in October 2014 and in September 2016, the Board remanded the currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Appellant for a Board hearing in its April 2014 remand.  As noted above, this hearing was held in June 2014.  In its October 2014 remand, the Board directed that the AOJ obtain an opinion concerning whether there was any negligence/lack of care in VA providing the Veteran with medical treatment prior to his death and to address additional contentions raised by the Appellant concerning such treatment.  The AOJ obtained this opinion in November 2014.  Finally, in its September 2016 remand, the Board directed that the AOJ attempt to obtain quality assurance or "focused review" records from the VA Medical Center in Togus, Maine, regarding medical care provided to the Veteran prior to his death.  The AOJ documented its efforts to obtain these records in the Veteran's eFolder.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using VVA and the Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence, to include a certificate of death, shows that the cause of the Veteran's death was respiratory failure due to or as a consequence of metastatic lung cancer.

2.  The record evidence shows that there was no carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA or an event not reasonably foreseeable in treating the Veteran prior to his death, including in the diagnosis and treatment of his lung cancer and right hemipelvis cancer, the diagnosis and treatment of his colon cancer, including the surgical removal of his colon, the diagnosis and treatment of a blood clot in approximately March or April 2009, or in reading or interpreting the results of a December 2008 computerized tomography (CT) scan of the Veteran's lungs.
CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As noted in the Board's September 2016 remand, the Appellant and her service representative essentially contend that VA provided the Veteran with negligent medical care prior to his death and review of quality assurance or "focused review" records from the VA Medical Center in Togus, Maine ("VAMC Togus"), where the Veteran was treated frequently prior to his death, was required.  To that end, the Board directed that the AOJ attempt to obtain quality assurance or "focused review" records from VAMC Togus in its September 2016 remand.  The AOJ sent several letters and email correspondence to VAMC Togus in September and December 2016 and in January and March 2017 requesting these records.  VAMC Togus responded in March 2017 that such records were not available at this facility.  Copies of all of this correspondence is included in the Veteran's VVA electronic claims file.  

In response to a request from VA for the Veteran's complete Social Security Administration (SSA) records, SSA notified the AOJ in August 2010 that they no longer had any records for him.
In cases where service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Having reviewed the record evidence, the Board finds that the Veteran's SSA records and quality assurance or "focused review" records from VAMC Togus do not exist and further attempts to obtain any of these records would be futile.

The Appellant in this case has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [Appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an Appellant's failure to raise a duty to assist argument before the Board).

Laws and Regulations

For claims filed after October 1, 1997, such as this one, DIC shall be awarded for a qualifying Veteran's death if the death was not the result of the Veteran's willful misconduct and the death was caused by hospital care or medical treatment furnished by the VA and the proximate cause of the death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.  

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2016).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The determination of whether the proximate cause of a Veteran's death was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  Schertz v. Shinseki, 26 Vet. App. 362 (2013).  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1151.  The Appellant contends that VA provided negligent medical care to the Veteran between March and May 2009, when he died, and specifically did not diagnose and treat his lung cancer, right hemipelvis cancer, or colon cancer properly, did not diagnose and treat a blood clot properly in approximately March or April 2009, and misread or misinterpreted the results of a December 2008 CT scan of the Veteran's lungs.  The Appellant essentially contends that all of these alleged medical errors by VA in providing the Veteran with negligent medical treatment in the months immediately prior to his death caused or contributed to his death, entitling her to DIC under 38 U.S.C.A. § 1151.  

The record evidence does not support the Appellant's assertions regarding VA negligence/lack of care in treating the Veteran between March and May 2009.  It shows instead that there was no negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA or an event not reasonably foreseeable in treating the Veteran during this time period immediately prior to his death.  The Board notes initially that it previously denied a claim of service connection for the cause of the Veteran's death.  The Appellant nevertheless contends that VA committed multiple medical errors in treating her husband in the months immediately preceding his death, causing or contributing to his death and entitling her to DIC under 38 U.S.C.A. § 1151.

The record evidence shows that the Veteran began treatment for prostate cancer in approximately 2007.  A history of lung cancer and colon cancer also was noted on VA outpatient treatment in December 2007.  In March 2008, a VA clinician stated that the Veteran's colon and lung cancers appeared to be stable clinically.

VA hematology/oncology consult dated in March 2009 showed that the Veteran was seen in the emergency department with complaints of recent weight loss, feeling weak, and easily tired.  An oncology history of lung, colon, and prostate cancers was noted.  A December 2008 CT scan was reviewed and showed right pneumonectomy, an unchanged right fibrothorax, and no evidence of a mass or nodule in the left lung parenchyma.  There was a "focus of pleural thickening" in the left costophrenic sulcus adjacent to the diaphragm which was "a little more prominent than previously.  It does not suggest a mass.  There is no pleural fluid."  The radiologist's impressions following this CT scan were no evidence of tumor reoccurrence, metastatic disease, or enlarged nodes, normal post-operative appearance of the chest, and unchanged cholelithiasis.  The March 2009 VA clinician's assessment was a history of lung, colon, and prostate cancer with CT findings very concerning for either lung cancer with metastases and/or colon cancer with metastases.  This clinician noted that another opinion from a Dr. B. suggested that the Veteran's pelvic lesion is progression/metastasis from colon cancer with the lung lesions possible metastases from colon cancer.  The VA clinician also stated that he discussed this at length with the Veteran and his family members.

On VA hospitalist's consult in March 2009, the Veteran was seen at his bedside with his wife, daughter, grandson, brother, and sister-in-law.  The discussion included "the multiple small tissue densities in his lung, most certainly metastatic disease."  The hospitalist stated, "[The Veteran] and his wife understand that this is a metastatic process, but that the primary is unknown at this point."  A CT of the abdomen was reviewed and showed multiple soft tissue nodules randomly distributed throughout the left lung which were consistent with new extensive metastatic disease and a large mass in the right hemipelvis which had doubled in size since December 2008.  The possibilities for this mass included metastatic disease.  The assessment included a large mass in the right hemipelvis consistent with metastatic disease, multiple soft tissue nodules in the left lung consistent with extensive metastatic disease, and carcinoma of the prostate.

A review of private inpatient treatment records from Maine General Medical Center in Waterville, Maine, dated in April 2009, shows that the Veteran was transferred from this facility to VAMC Togus on April 12, 2009.  The reason for the transfer was for continued care "regarding his cancer.  He receives his chemotherapy there and has also had his surgeries there."  The secondary diagnoses included pelvic mass, recurrent cancer, undergoing chemotherapy at VAMC Togus, and prostate cancer undergoing hormone therapy at VAMC Togus.

The Appellant testified at the June 2014 videoconference Board hearing that she had been told by one of the physicians who treated her husband prior to his death that he had been released from the hospital too soon after surgery to treat his cancer.  She also testified that a blood clot experienced by the Veteran prior to his death had been misdiagnosed by his physicians at VAMC Togus.  She testified further that VAMC Togus refused to admit her husband for treatment prior to his death.  She also testified further that a December 2008 CT scan had been misread and she and her family had been assured that her husband's condition was fine at that time.

In a November 2014 opinion, a VA clinician addressed each of the Appellant's allegations regarding the medical care provided to the Veteran between March and May 2009.  This clinician first opined that it was less likely than not that there was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA facility care or medical treatment by VA in the treatment of the Veteran, including any failure to timely diagnosis and/or treat the Veteran's lung cancer and right hemi-pelvis cancer.  The rationale for this opinion was that there was no documented medical evidence showing that the Veteran's colon was removed improperly or that he received improper treatment for his colon cancer.  "Colon resection was the treatment of choice for the Veteran's stage of colon cancer.  There is no documented evidence of improper surgical technique or procedure during this operation."  This clinician next opined that it was less likely than not that there was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA facility care or medical treatment by VA in sending the Veteran home after this surgery.  The rationale for this opinion was that there was no medical evidence that the Veteran was sent home too soon after surgery.  The rationale also was that the Veteran's discharge met "all established post-surgical protocol milestones."  The VA clinician next opined that it was less likely than not that there was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA facility care or medical treatment by VA in the diagnosis of the Veteran's blood clot prior to his death.  The rationale for this opinion was that the diagnoses of blood clots "is not a science - it is an art based on the presentation, symptoms, and signs of the patient."  The rationale also was that the blood clot in the Veteran's leg was diagnosed in a timely manner and treated appropriately.  The VA clinician next opined that it was less likely than not that there was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA facility care or medical treatment by VA.  The rationale for this opinion was that there was no evidence that the Veteran was refused treatment for any medical condition related to his surgery or the blood clot in his leg.  The VA clinician next opined that it was less likely than not that there was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA facility care or medical treatment by VA in reviewing the December 2008 CT scan.  The rationale for this opinion was that there was no evidence that the Veteran's lung malignancy or right hemipelvis were misdiagnosed because all of the relevant scans had been read by a qualified radiologist.  "At no time was a malignant lesion in the lung or pelvis not noticed and reported by [the] radiology service."

The Appellant contends that VA provided negligent medical care to the Veteran between March and May 2009, when he died, and specifically did not diagnose and treat his lung cancer, right hemipelvis cancer, or colon cancer properly, did not diagnose and treat a blood clot properly in approximately March or April 2009, and misread or misinterpreted the results of a December 2008 CT scan of the Veteran's lungs.  The record evidence does not support her assertions regarding any of these alleged medical errors.  It shows instead that the medical care provided by VA to the Veteran in the months immediately preceding his death was not the product of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault or an event not reasonably foreseeable.  The VA clinician opined in November 2014 that none of the Appellant's arguments concerning the medical care provided to her husband in the months immediately preceding his death were valid.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Appellant also has not identified or submitted any evidence demonstrating her entitlement to DIC under 38 U.S.C.A. § 1151.  In summary, the Board finds that the criteria for entitlement to DIC under 38 U.S.C.A. § 1151 have not been met.


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151 is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


